In an action for a divorce and ancillary relief in which the parties were divorced by a judgment dated December 7, 1994, the plaintiff husband appeals, as limited by his brief, from so much of (1) an order of the Supreme Court, Nassau County (Segal, J.), dated March 5, 1996, as denied that branch of his motion which was to direct the wife to supply a certified copy of her 1993 tax returns, and (2) an order of the same court, entered August 29, 1996, as denied that branch of his motion which was to direct the wife to permit direct telephone access to the parties’ son at her residence.
Ordered that the orders are affirmed insofar as appealed from, with costs.
In light of the parties’ ongoing battle regarding telephone access to the child (see Forzano v Scuderi, 224 AD2d 385), we find no basis to disturb the telephoning guidelines established by the Supreme Court.
The husband’s contentions regarding the court’s denial of that branch of his motion which was to direct the wife to supply a certified copy of her 1993 tax returns are without merit. O’Brien, J. P., Sullivan, Altman and McGinity, JJ., concur.